Case 5:18-cv-01526-SMH-KLH Document 133 Filed 02/17/20 Page 1 of 4 PageID #: 3789




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION,                        CIVIL ACTION NO. 5:18-CV-1526
  L.L.C.; AND BARBARA MARIE
  CAREY LOLLAR                                       CHIEF JUDGE: S. MAURICE HICKS, JR.

  V.                                                 MAGISTRATE : KAREN L. HAYES

  LUCKY FAMILY, L.L.C., ET AL.                       JURY TRIAL DEMANDED



              RESPONSE AND PARTIAL OPPOSITION TO MOTION TO STRIKE
               AND ALTERNATIVE MOTION FOR LEAVE TO SUPPLEMENT


         NOW INTO COURT, through undersigned counsel, comes W.A. LUCKY, III (“Mr.

  Lucky”), who responds to the Motion to Strike and Alternative Motion for Leave to Supplement,

  Rec. Doc. 132, filed by plaintiffs Barbara Marie Carey Lollar and Magnolia Island Plantation,

  L.L.C. as follows:

         1.      Plaintiffs have acknowledged that the substance of the Sheriff’s Revised

  Statement of Undisputed Facts, Rec. Doc. 123-4, is already contained either in the Sheriff’s

  previous filing 1 or in Mr. Lucky’s prior Memorandum in Opposition to Barbara Marie Carey

  Lollar’s Partial Motion for Summary Judgment at Rec. Doc. 102, pp. 2-3. 2




         1
           See Motion to Strike and Alternative Motion for Leave to Supplement, Rec. Doc. 132, p.
  1 referencing “Claims 1-7 and 9-10.”
         2
            At page 2 of plaintiffs’ Memorandum in Support of Motion to Strike and Alternative
  Motion for Leave to Supplement, Rec. Doc. 132-1, they write: “Given that the fact claims appear
  to track a set of arguments in a memorandum filed by W.A. Lucky, Plaintiffs adopt by reference
  all arguments they previously made against Lucky’s arguments on these points.” (Footnote
  omitted).
Case 5:18-cv-01526-SMH-KLH Document 133 Filed 02/17/20 Page 2 of 4 PageID #: 3790



         2.        Therefore, Mr. Lucky believes that the Court can give appropriate consideration

  to the Sheriff’s Revised Statement of Undisputed Facts, Rec. Doc. 123-4, the substance of which,

  as acknowledged by plaintiffs, is already contained in the summary judgment papers.

         3.        Nevertheless, Mr. Lucky partially opposes the filing of Plaintiffs’ Supplemental

  Statement of Contested Facts in Opposition to Sheriff’s Motion (“Plaintiffs’ Supplemental

  Statement”), Rec. Doc. 132-2. This is because the Plaintiffs’ Supplemental Statement does not

  contain only a “separate, short and concise statement of the material facts as to which there exists

  a genuine issue to be tried.” LR56.2. Plaintiffs’ Supplemental Statement mostly consists of

  argument which renders it more in the nature of a surreply.

         4.        Local Rule LR7.4.1 would appear to require a certificate that plaintiffs attempted

  to obtain consent to the alternative motion for leave to supplement from all parties having an

  interest to oppose and a certificate to that effect. Mr. Lucky has an interest because Plaintiffs’

  Supplemental Statement consists mostly of argument related to Mr. Lucky’s prior Memorandum

  in Opposition to Barbara Marie Carey Lollar’s Partial Motion for Summary Judgment at Rec.

  Doc. 102, pp. 2-3. 3

         5.        Mr. Lucky does not object to the allowance of that part of               Plaintiffs’

  Supplemental Statement, Rec. Doc. 132-2, which constitutes a “separate, short and concise

  statement of the material facts as to which there exists a genuine issue to be tried.” LR56.2.

         6.        Plaintiffs begin the separate numbered paragraphs at pages 2 and 3 of Plaintiffs’

  Supplemental Statement, Rec. Doc. 132-2, as follows:

               1.      It is uncontested that the Sheriff’s employees had communications
         with Mr. Southerland. . . .

                   2.     This claim is contested. . . .


         3
             See footnote 2, supra.
                                                      2
Case 5:18-cv-01526-SMH-KLH Document 133 Filed 02/17/20 Page 3 of 4 PageID #: 3791



                  3.      The contents of the appraisment [sic] sheet are not contested. . . .

                4.       The contents of Mr. LaCour’s letter of October 22, 201,8 thanking
         the Sheriff for “this opportunity to serve you,” are not contested. . . .

               5.      The contents of the Ex Parte Motion to Fix Appraiser’s Fee of
         October 19, 2018 are not contested. . . .

                  6.      The contents of the Bossier Parish court’s order are not contested. .
         ..

                 7.       It is not contested that Mr. Lacour addressed his invoice to the
         Sheriff. . . .

                8.          It is not contested that the Sheriff paid Mr. Lacour after the
         appraisal; . . . .

  The opening phrase in each instance is followed by argument.

         7.       In addition, the content of Plaintiffs’ Supplemental Statement, Rec. Doc. 132-2, at

  pages 4 through 6 consists entirely of argument.

         8.       Mr. Lucky submits that the part of Plaintiffs’ Supplemental Statement, Rec. Doc.

  132-2, that is argument, as distinguished from a separate, short and concise statement of the

  material facts as to which there exists a genuine issue to be tried, should be disregarded.

         9.       In conclusion, Mr. Lucky does not object to the allowance and consideration of

  the first statement in each of the separate numbered paragraphs at pages 2 and 3 of Plaintiffs’

  Supplemental Statement, Rec. Doc. 132-2. However, it is respectfully submitted that the

  remaining content of Plaintiffs’ Supplemental Statement of Contested Facts in Opposition to

  Sheriff’s Motion should not be allowed or should be disregarded.

         WHEREFORE, W.A. LUCKY, III prays that the foregoing be deemed sufficient.




                                                     3
Case 5:18-cv-01526-SMH-KLH Document 133 Filed 02/17/20 Page 4 of 4 PageID #: 3792



                                     Respectfully submitted,

                                     AYRES, SHELTON, WILLIAMS,
                                     BENSON & PAINE, LLC

                                     By: /s/ Curtis R. Shelton
                                             Curtis R. Shelton
                                     La. Bar Roll No. 17137
                                     333 Texas Street, Suite 1400 (71101)
                                     P. O. Box 1764
                                     Shreveport, LA 71166
                                     Telephone: (318) 227-3500
                                     Facsimile: (318) 227-3980
                                     Email: curtisshelton@arklatexlaw.com

                                     ATTORNEYS FOR W. A. LUCKY, III




                                        4
